DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A: Figures 2-7 drawn to claims 1-11 in the reply filed on 06/21/21 is acknowledged.  The traversal is on the ground(s) that search and examination of all 13 claims together would not pose an undue burden on the Office.  This is not found persuasive because the requirement for restriction of the instant application is based on a lack of unity of invention; thus, search burden is not a factor to be considered in determining whether the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [55] provides a description of Figure 4 and recites “…provided on the same plane of the base member (110).”, however no reference numeral 110 is provided in Figure 4.  It is suggested to rephrase the aforementioned portion of Paragraph [55] as “…provided on the same plane of the base member (210).”.
Appropriate correction is required.
Drawings
The drawings are objected to because of the following nonconformities:
Figure 3 is described as “a perspective view for explaining one usage state of the artificial eyelash treatment tray shown in Figure 2”; however Figure 3 appears to 
Figure 6 is described as “a perspective view showing one usage state of the lash tray of Figure 4”; however Figure 6 does not appear to correspond to the embodiment of Figure 4, but rather to the embodiment of Figure 2 since the reference numerals are the same as those provided in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 2-3 recite “wherein at least one of the first treatment region and the second treatment region is provided with a separate sheet detachably coupled to the base member”, it is unclear if the separate sheet is in addition to the first and second treatment regions having first and second surface roughnesses, as recited in claim 1.  Based on a review of the applicant’s specification, the limitation “wherein at least one of the first treatment region and the second treatment region is provided with a separate sheet detachably coupled to the base member” is interpreted as meaning “wherein at least one of the first treatment region and the second treatment region is a sheet, detachably coupled to the base member”, which is in agreement with the embodiment of Applicant’s Figure 4 as described in Applicant’s Paragraph [56]. 
Regarding claim 5, lines 2-3 recite “wherein the base member comprises a first member including a first treatment region and a second treatment region”.  It is unclear if the first treatment region and the second treatment region is the same or different from that of the first treatment region and the second treatment region recited in claim 1.  For purposes of substantive examination, the first and second treatment regions recited in claim 5 will be interpreted as being the same as that recited in claim 1. 
Regarding claim 10, line 4 recites “a support part”; it is unclear if this is the same or different from the support recited in line 3.   For purposes of substantive examination, the support part recited in line 4 will be interpreted as being different from that of the support recited in line 3.  The support in line 3 is being interpreted as a body to which the fixing member is attached, i.e. a user’s wrist, finger, hand, etc. whereas the support of line 4 is being interpreted as a component of the fixing part of the invention.
Claim 11 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taft (US2005/0166937).
Regarding claim 1, Taft discloses a tray (80, Figure 8; where tray is defined by yourdictionary.com as “a flat platform for carrying items”), fully capable of being used for artificial eyelash treatment, comprising: a base member (82, 84); a first treatment region (86, Figure 8) provided on the base member and having first surface roughness (“high grade…file”, refer to Paragraph [0039]); and a second treatment region (87 or 88) provided on the base member and having second surface roughness different from the first surface roughness (87 is a “medium grade…file”, and 88 is a buffer, refer to Paragraph [0039]), wherein the first treatment region and the second treatment region are each provided to have a surface having irregularities (files inherently have surface irregularities defined by individual grains on the surface thereof, in order to file a 
Regarding claim 2, Taft discloses the tray, fully capable of being used for false eyelash treatment, according to claim 1, wherein at least one of the first treatment region and the second treatment region is provided with a separate sheet detachably coupled to the base member (refer to Paragraphs [0020, 0022] which states that the treatment regions may be provided on the tray by “any suitable manufacturing techniques” including providing a flexible sheet having a first side with a filing/treatment surface and a second side having a peel-and-stick type adhesive for adhering to the tray). 
Regarding claim 3, Taft discloses the tray, fully capable of being used for artificial eyelash treatment, according to claim 1, wherein at least one of the first treatment region and the second treatment region is formed of the same material as that of the base member (refer to Paragraphs [0020, 0024] which states that the treatment regions may be provided on the tray by “any suitable manufacturing techniques” including “providing a section of the mold that creates a corresponding roughened section…or alternatively…may be machined, sand blasted, or etched”, wherein the aforementioned manufacturing techniques are performed on the surface of the base member in order to provide a roughened surface and therefore the roughened surface will be made of the same material as that of the base member).
Regarding claim 7, Taft discloses the tray, fully capable of being used for artificial eyelash treatment, according to claim 1, wherein the base member is provided with a third region (82), fully capable of disposing artificial eyelashes (refer to Paragraph [0039] which states that the container is a compact and is therefore fully capable of .

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalish et al. (US2007/0175490).
Regarding claims 1 and 4, Kalish et al. discloses a tray (100, 200, 300), fully capable of being used for artificial eyelash treatment, comprising: a base member (not labeled, but is the “unitary body”, refer to Paragraph [0017], forming the tray) being formed of a flexible material capable of being bent (refer to Paragraph [0017] which states that the unitary body/base member is formed of a material that is substantially rigid material that “may be flexible, bendable, and shapable”; additionally refer to Figure 4 which shows the tray being bent); a first treatment region (135, 310) provided on the base member and having first surface roughness (surfaces inherently have a roughness; additionally refer to Figures 1-3 which show a textured surface, thereby providing a roughness); and a second treatment region (125, 130, and/or 320) provided on the base member and having second surface roughness different from the first surface roughness (refer to Figures 1-3 which show a textured surface being formed by a series of lines, thereby providing a roughness, wherein the series of lines are different from the texture/roughness illustrated on the surface of first treatment region; additionally refer to Paragraph [0021] which states that the treatment regions may comprise a plurality of “irregularly shaped ridges”), wherein the first treatment region and the second treatment region are each provided to have a surface having irregularities (refer to Figures 1-3 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taft (US2005/0166937) in view of Seidler (US20040134037).
Regarding claim 5, Taft discloses the tray, fully capable of being used for artificial eyelash treatment, according to claim 1, wherein the base member comprises a first member including a first treatment region and a second treatment region, as applied above, and a second member (82).  Taft further discloses that the second member could be a compact and “may contain cosmetics” (refer to Paragraph [0039]) but does not disclose the specific configuration of the second member and therefore does not disclose that the second member comprises a groove for receiving an adhesive; however, it is well-known that cosmetic compacts comprise grooves for containing 

    PNG
    media_image1.png
    288
    605
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Taft and Seidler disclose the tray, fully capable of being used for artificial eyelash treatment, according to claim 5, as applied above.  The combination does not thus far disclose that the first member and second member are provided so as to be separably coupled.  Seidler discloses that the first and second member are separably coupled (“readily manually separable”, refer to Paragraph [0051]) in order to facilitate independent usage thereof.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Taft and Seidler such that the first and .   
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taft (US2005/0166937) in view of Wu (US6397633).
Regarding claims 8-9, Taft discloses the tray, fully capable of being used for the treatment of false eyelashes, according to claim 1, as applied above.  Taft does not disclose a fixing member connected to the base member, for fixing the base member on a support, so as to surround some areas of the support; however, it is well-known to provide trays comprising fixing members, so as to provide a convenient means for carrying the tray, as demonstrated by Wu.  Wu discloses a cosmetic tray (20) having a base member (not labeled but is the bottom of tray 20 comprising recess, 204, refer to Figure 1), and a fixing member (10, 102) removably attached to the base member (refer to Column 2, lines 28-42 and 52-53 which states that a user assembles, i.e. adds or removes trays as needed) for fixing the base member to a support so as to surround at least some areas of the support, such as a user’s finger (refer to Column 1, lines 54-62).  Refer additionally to Figures 1-7.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taft’s tray to comprise a fixing member connected to and detachably mounted to the base member, for fixing the base member on a support, so as to surround at least some areas of the support, as taught by Wu, since such a modification provides a convenient means for carrying and using the treatment tray.
Regarding claim 10, the combination of Taft and Wu disclose the tray, fully capable of being used for artificial lash treatment, according to claim 9, as applied above.  Per the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taft and Wu as applied to claim 10 above, and further in view of Kelson (US2016/0106172).
Regarding claim 11, the combination of Taft and Wu disclose the tray, fully capable of being used for the treatment of artificial eyelashes, as applied to claim 10, above.  The combination does not disclose wherein the attachment part comprises a Velcro tape, rather, the combination discloses a snap-type fastening means accomplished via groove (103, Wu Figure 7) and protrusion (104, Wu Figure 7).  Kelson discloses a tray (150, 250) for the treatment of false eyelashes, wherein the tray comprises a fixing member (100, 200, 300).  The tray may be removably attached to the fixing member via mechanical means such as snaps, similar to that of the combination of Taft and Wu, or alternatively via Velcro/hook and loop tape (refer to Paragraph [0029]), thereby demonstrating that Velcro/hook and loop tape and snaps are art-recognized functionally equivalent fastening means that can be used interchangeably.  Therefore, because these two fastening means were art-recognized functional equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute Velcro/hook and loop tape for a snap fastener.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cone (US5816266); Woody (US2015/0289576); Pangburn (US4621465); Sherts (US2004/0094178).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772